Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 23, 2018

The Court of Appeals hereby passes the following order:

A18D0319. CYNTHIA HEWLETT v. JOHN HEWLETT et al.

      John and Mary Hewlett filed a petition to adopt their grandson, C. J. H., also
known as C. J. J. H. Cynthia Hewlett, the child’s biological mother, objected to the
adoption. The trial court thereafter entered a judgment, terminating Cynthia Hewlett’s
parental rights and granting the grandparents’ petition for adoption. Cynthia Hewlett
has filed a timely application for discretionary review of the trial court’s order;
although her application is sparse, she challenges both the termination of her parental
rights and the adoption.
      Ordinarily, OCGA § 5-6-35 (a) (12) provides that appeals from orders
terminating parental rights require an application for discretionary appeal. However,
orders that both terminate parental rights and grant adoptions may be appealed
directly, so long as the appellant raises arguments on appeal challenging the adoption.
See Sauls v. Atchison, 326 Ga. App. 301, 303-304 (1) (756 SE2d 577) (2014); but see
Numanovic v. Jones, 321 Ga. App. 763, 764 (743 SE2d 450) (2013) (concluding that
a child’s biological father was required to file an application for discretionary review
where he only challenged the trial court’s orders denying his petition for legitimation
and terminating his parental rights).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the trial court’s order is subject to direct appeal.
Accordingly, Cynthia Hewlett’s application is hereby GRANTED. She shall have ten
(10) days from the date of this order to file a notice of appeal with the superior court.
If, however, she has already filed a notice of appeal, she need not file a second notice.
The superior court is DIRECTED to include a copy of this order in the appellate
record.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/23/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.